Exhibit 10.6

MOMSPOT SPLIT-OFF AGREEMENT

This SPLIT-OFF AGREEMENT, dated as of February 12, 2016 (this “Agreement”), is
entered into by and among (i) Atrinsic, Inc., a Delaware corporation (the
“Seller”), (ii) B.E. Global LLC (“B.E. Global”), a Delaware limited liability
company and (iii) MomSpot LLC, a Delaware limited liability company (“MomSpot”).

RECITALS:

WHEREAS, prior to the execution of this Agreement, Seller, Protagenic
Therapeutics, Inc., a Delaware corporation (“PrivateCo”), and a newly-formed
wholly-owned subsidiary of Seller, Protagenic Acquisition Corp. (“Acquisition
Sub”) entered into an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) pursuant to which Acquisition Sub will merge with and into
PrivateCo with PrivateCo remaining as the surviving entity (the “Merger”); and
the equity holders of PrivateCo will receive securities of Seller in exchange
for their equity interests in PrivateCo;

WHEREAS, the execution and delivery of this Agreement is required by PrivateCo
as a condition to its execution of the Merger Agreement, and the consummation of
the assignment, assumption, purchase and sale transactions contemplated by this
Agreement is also a condition to the completion of the Merger pursuant to the
Merger Agreement, and Seller has represented to PrivateCo in the Merger
Agreement that the transactions contemplated by this Agreement will be
consummated contemporaneously with the closing of the Merger, and PrivateCo
relied on such representation in entering into the Merger Agreement;

WHEREAS, B.E. Global desires to purchase all of the membership interests of
MomSpot (the “Interests”) from Seller, on the terms and subject to the
conditions specified in this Agreement;

WHEREAS, in exchange for the purchase of the Interests by B.E. Global, B.E.
Global agrees to assume the Assigned Liabilities (as defined herein);

WHEREAS, B.E. Global currently owns 49% of the Interests of MomSpot; and

WHEREAS, Seller desires to sell and transfer the Interests to B.E. Global, on
the terms and subject to the conditions specified in this Agreement, and MomSpot
agrees to such transfer and waives any objection, right of first refusal or
other right that either may have to the transfer of the Interests;

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

I. INTEREST PURCHASE AND ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND
LIABILITIES.

 

1



--------------------------------------------------------------------------------

Subject to the terms and conditions provided below:

1.1 Purchase and Sale of Interests. For $1.00 and other good and valuable
consideration, Seller hereby sells, assigns and transfers to B.E. Global the
Interests and B.E. Global hereby purchases the Interests.

1.2 Assignment and Assumption of Liabilities. Seller hereby assigns to B.E.
Global, and B.E. Global hereby assumes and agrees to pay, honor and discharge
all debts, adverse claims, liabilities, judgments and obligations, including tax
obligations (but excluding those related to the Subsidiaries (as defined in a
Split-Off Agreement between Seller and Quintel Holdings, Inc., dated the date
hereof)), of Seller as of the Closing Date immediately prior to the closing of
the Merger, whether accrued, contingent or otherwise and whether known or
unknown, including those arising under any law (including the common law) or any
rule or regulation of any Governmental Entity or imposed by any court or any
arbitrator in a binding arbitration resulting from, arising out of or relating
to the assets, activities, operations, actions or omissions of Seller, or
products manufactured or sold thereby or services provided thereby, or under
contracts, agreements (whether written or oral), leases, commitments or
undertakings thereof (all of the foregoing being referred to herein as the
“Assigned Liabilities”), but excluding in all cases the obligations of Seller
under the Transaction Documents .

The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”

II. CLOSING.

2.1 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place immediately after the closing of the Merger. The
date on which the Closing occurs shall be referred to herein as the “Closing
Date.”

2.2 Transfer of Interests. The parties agree this Agreement vests B.E. Global
with good and marketable title to such Interests, free and clear of all liens
and encumbrances without need for the production or delivery of any further
documents.

2.3 Management. Immediately after the Closing, Seller shall hereby be deemed to
have resigned from any management position that it may have held with MomSpot
LLC, if it held any such position.

III. REPRESENTATIONS AND WARRANTIES OF ALL PARTIES. Each party hereto represents
and warrants to each other party that:

3.1 Capacity and Enforceability. It has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by it at
the Closing pursuant to the transactions contemplated hereby. This Agreement and
all such documents constitute valid and binding agreements of such party,
enforceable in accordance with their terms.

 

2



--------------------------------------------------------------------------------

3.2 Organization and Good Standing. If an entity, it is duly incorporated or
otherwise organized, validly existing, and in good standing under the laws of
its state of incorporation or organization.

3.3 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by B.E. Global will result
in the breach of any term or provision of, or constitute a default under, or
violate any agreement, indenture, instrument, order, law or regulation to which
it is a party or by which it is bound.

 

IV. B.E. GLOBAL’S ’S REPRESENTATIONS AND WARRANTIES. B.E. Global represents and
warrants to Seller that:

4.1 Purchase for Investment. B.E. Global is financially able to bear the
economic risks of acquiring the Interests and the other transactions
contemplated hereby and has no need for liquidity in its investment in the
Interests. B.E. Global has such knowledge and experience in financial and
business matters in general, and with respect to businesses of a nature similar
to the business of MomSpot, so as to be capable of evaluating the merits and
risks of, and making an informed business decision with regard to, the
acquisition of the Interests and the other transactions contemplated hereby.
B.E. Global is acquiring the Interests solely for its own account and not with a
view to or for resale in connection with any distribution or public offering
thereof, within the meaning of any applicable securities laws and regulations,
unless such distribution or offering is registered under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such registration
is available. B.E. Global has (i) received all the information it has deemed
necessary to make an informed decision with respect to the acquisition of the
Interests and the other transactions contemplated hereby; (ii) had an
opportunity to make such investigation as he has desired pertaining to MomSpot
and the acquisition of an interest therein and the other transactions
contemplated hereby, and to verify the information which is, and has been, made
available to him or her; and (iii) had the opportunity to ask questions of
Seller concerning MomSpot. B.E. Global has received no public solicitation or
advertisement with respect to the offer or sale of the Interests. B.E. Global
realizes that the Interests are “restricted securities” as that term is defined
in Rule 144 promulgated by the Securities and Exchange Commission under the
Securities Act, the resale of the Interests is restricted by federal and state
securities laws and, accordingly, the Interests must be held indefinitely unless
their resale is subsequently registered under the Securities Act or an exemption
from such registration is available for their resale. B.E. Global understands
that any resale of the Interests by him must be registered under the Securities
Act (and any applicable state securities law) or be effected in circumstances
that, in the opinion of counsel for MomSpot at the time, create an exemption or
otherwise do not require registration under the Securities Act (or applicable
state securities laws). B.E. Global acknowledges and consents that certificates
now or hereafter issued for the Interests will bear a legend substantially as
follows:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR

 

3



--------------------------------------------------------------------------------

INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

B.E. Global understands that the Interests are being sold to it pursuant to the
exemption from registration under the Securities Act and that Seller is relying
upon the representations made herein as one of the bases for claiming the
exemption.

4.2 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of MomSpot, or its business or activities.
There are no outstanding guaranties, performance or payment bonds, letters of
credit or other contingent contractual obligations that have been undertaken by
Seller directly or indirectly in relation to MomSpot, or its business or
activities.

V. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller and MomSpot, as applicable,
represent and warrant to B.E. Global that Seller is the sole record and
beneficial owner of the Interests. At Closing, Seller will have good and
marketable title to the Interests, which Interests are, and at the Closing will
be, free and clear of all options, warrants, pledges, claims, liens and
encumbrances, and any restrictions or limitations prohibiting or restricting
transfer to B.E. Global, except for restrictions on transfer as contemplated by
Section 4.1 above. The Interests constitute 51% of the outstanding membership
interests of MomSpot.

VI. OTHER AGREEMENTS.

6.1 Access to Information Post-Closing; Cooperation.

(a) Following the Closing, B.E. Global and MomSpot shall afford to Seller and
its authorized accountants, counsel and other designated representatives,
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) within the
possession or control of B.E. Global or MomSpot insofar as such access is
reasonably required by Seller. Information may be requested under this
Section 6.1 for, without limitation, audit, accounting, claims, litigation and
tax purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and performing this Agreement and the transactions contemplated
hereby. No files, books or records of MomSpot existing at the Closing Date shall
be destroyed by B.E. Global or MomSpot for three years after Closing.

 

4



--------------------------------------------------------------------------------

(b) Following the Closing, Seller shall afford to MomSpot and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
MomSpot insofar as such access is reasonably required by B.E. Global.
Information may be requested under this Section 6.1 for, without limitation,
audit, accounting, claims, litigation and tax purposes as well as for purposes
of fulfilling disclosure and reporting obligations and for performing this
Agreement and the transactions contemplated hereby. No files, books or records
of MomSpot existing at the Closing Date shall be destroyed by Seller for three
years after Closing.

(c) At all times following the Closing, Seller, B.E. Global and MomSpot shall
use their reasonable efforts to make available to the other on written request,
the current and former officers, directors, employees and agents of Seller or
MomSpot for any of the purposes set forth in Section above or as witnesses to
the extent that such persons may reasonably be required in connection with any
legal, administrative or other proceedings in which Seller or MomSpot may from
time to be involved.

(d) The party to whom any Information or witnesses are provided under this
Section shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

(f) Seller, B.E. Global and MomSpot shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.

6.2 Filings and Consents. B.E. Global, at its risk, shall determine what, if
any, filings and consents must be made and/or obtained prior to Closing to
consummate the purchase and sale of the Interests. B.E. Global shall indemnify
the Seller Indemnified Parties (as defined below) against any Losses (as defined
in below) incurred by such Seller Indemnified Parties by virtue of the failure
to make and/or obtain any such filings or consents.

6.3 Agreements Regarding Taxes.

(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and MomSpot
is terminated as of the Closing Date and will have no further effect for any
taxable year (whether the current year, a future year or a past year).

(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of MomSpot and the Assigned Liabilities (including any deferred income
triggered into income by Reg. §1.1502-13 and any excess loss accounts taken into
income under Reg. §1.1502-19) on Seller’s consolidated federal income tax
returns for all periods through the Closing Date and pay any federal income
taxes attributable to such income. Seller and MomSpot

 

5



--------------------------------------------------------------------------------

agree to allocate income, gain, loss, deductions and credits between the period
up to Closing (the “Pre-Closing Period”) and the period after Closing (the
“Post-Closing Period”) based on a closing of the books of MomSpot, and both
Seller and MomSpot agree not to make an election under Reg. §1.1502-76(b)(2)(ii)
to ratably allocate the year’s items of income, gain, loss, deduction and
credit. Seller, MomSpot and B.E. Global agree to report all transactions not in
the ordinary course of business occurring on the Closing Date after B.E.
Global’s purchase of the Interests on MomSpot’s tax returns to the extent
permitted by Reg. §1.1502-76(b)(1)(ii)(B). MomSpot will furnish tax information
to Seller for inclusion in Seller’s consolidated federal income tax return for
the period which includes the Closing Date in accordance with MomSpot’s past
custom and practice.

(c) Audits. Seller will allow MomSpot and its counsel to participate at
MomSpot’s expense in any audit of Seller’s consolidated federal income tax
returns to the extent that such audit raises issues that relate to and increase
the tax liability of MomSpot. Seller shall have the absolute right, in its sole
discretion, to engage professionals and direct the representation of Seller in
connection with any such audit and the resolution thereof, without receiving the
consent of B.E. Global or MomSpot or any other party acting on behalf of B.E.
Global or MomSpot, provided that Seller will not settle any such audit in a
manner which would materially adversely affect MomSpot after the Closing Date.
In the event that after Closing any tax authority informs B.E. Global or MomSpot
of any notice of proposed audit, claim, assessment or other dispute concerning
an amount of taxes which pertain to Seller, or to MomSpot during the period
prior to Closing, B.E. Global or MomSpot must promptly notify Seller of the same
within 15 calendar days of the date of the notice from the tax authority.

(d) Cooperation on Tax Matters. B.E. Global, Seller and MomSpot shall cooperate
fully, as and to the extent reasonably requested by any party, in connection
with the filing of tax returns pursuant to this Section and any audit,
litigation or other proceeding with respect to taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. MomSpot shall (i) retain all books and records with
respect to tax matters pertinent to MomSpot relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Seller, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (ii) give Seller reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if Seller so requests, B.E. Global agrees to cause MomSpot to allow
Seller to take possession of such books and records.

VII. MISCELLANEOUS.

7.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Merger Agreement.

7.2 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the

 

6



--------------------------------------------------------------------------------

party to be notified, postage prepaid and registered or certified with return
receipt requested, or personal delivery, or overnight courier, as follows:

 

  (a) If to Seller, addressed to:

Atrinsic, Inc.

149 Fifth Avenue, Suite 500

New York, NY 10010

Attn: Robert Ziroyan, President

Facsimile: 508.734.2177

With a copy to (which shall not constitute notice hereunder):

Meister Seelig & Fein LLP

125 Park Avenue, 7th Floor

New York, NY 10017

Attention: Kenneth Goodwin, Esq.

Facsimile: (646) 539-3663

 

  (b) If to B.E. Global or MomSpot, addressed to:

1221 Avenue of the Americas

Suite 4200

New York, NY 10020

Attention: Barry Eisenberg

or to such other address as any party hereto shall specify pursuant to this
Section 8.2 from time to time.

7.3 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

7.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

7.5 Further Acts and Assurances. From and after the Closing, Seller, B.E. Global
and MomSpot agree that each will act in a manner supporting compliance,
including compliance by its Affiliates, with all of its obligations under this
Agreement and, from time to time, shall, at the request of another party hereto,
and without further consideration, cause the execution and delivery of such
other instruments of conveyance, transfer, assignment or assumption and take
such other action or execute such other documents as such party may reasonably
request in order to complete the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

7.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by PrivateCo. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of PrivateCo.

7.7 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.

7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

7.10 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

7.11 Submission to Jurisdiction; Process Agent; No Jury Trial.

(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the Borough of Manhattan, City and State of New
York, in any action arising out of or relating to this Agreement, and agrees
that all claims in respect of the action may be heard and determined in any such
court. Each party to the Agreement also agrees not to bring any action arising
out of or relating to this Agreement in any other court. Each party to the
Agreement agrees that a final judgment in any action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law or in equity. Each party to the Agreement waives any defense of
inconvenient forum to the maintenance of any action so brought and waives any
bond, surety or other security that might be required of any other party with
respect thereto.

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this

 

8



--------------------------------------------------------------------------------

waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

7.12 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

7.13 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

[Signature page follows this page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Split-Off Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ATRINSIC, INC. By:  

/s/ Edward Gildea

Name:   Edward Gildea Title:   Chief Executive Officer B.E. GLOBAL LLC By:  

/s/ Barry Eisenberg

Name:  

Barry Eisenberg

Title:  

Owner

MOMSPOT LLC By:  

/s/ Barry Eisenberg

Name:  

Barry Eisenberg

Title:  

Owner

 

10